Citation Nr: 1519639	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-25 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hip condition.

2. Entitlement to service connection for a right hip condition.

3. Entitlement to service connection for a lumbar spine condition, claimed as secondary to right hip condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1969 until February 1970.

These matters come before the Board of Veteran's Appeals (Board) from a July 2011 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Detroit, Michigan.

The issue of entitlement to service connection for a lumbar spine condition, secondary to degenerative joint disease (DJD) of the right hip, being remanded is addressed in the REMAND portion of the decision below and [is/are] REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed June 1996 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a right hip condition.

2. Some of the evidence submitted subsequent to the June 1996 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a right hip condition.

3. The Veteran's DJD of the right hip is casually related to his military service.


CONCLUSIONS OF LAW

1. The unappealed June 1996 rating decision which denied service connection for a right hip condition is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 3.104(a), 20.302, 20.1103 (2014).

2. Evidence received since the June 1996 RO decision that denied entitlement to service connection for a right hip condition is new and material; the claim is reopened. 38 U.S.C.A. §§ 1154(a), 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2014).

3. The criteria for service connection for DJD of the right hip have been met. 38 U.S.C.A. §§ 1101, 1110, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board re-opens and grants the Veteran's claim for entitlement to service connection for a right hip condition, which represents a complete grant of the benefit sought on appeal. Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.

Legal Criteria
New and material evidence

In general, RO decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2014). An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant. Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted. Id. at 1384. See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers. "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108. See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999). If it is determined that new and material evidence has been submitted, the claim must be reopened. The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Service Connection in General 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

Analysis

The Board has reviewed all of the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Historically, the appellant's claim for entitlement to service connection for a right hip condition was denied by the RO in May 1974. Subsequently the Veteran filed and was denied, in July 1995. The Veteran filed a claim, which was denied by the RO in June 1996 because the Veteran's right hip condition pre-existed his active military service. The appellant did not appeal the decision and it became final.  In June 2010, the appellant requested that his claim for entitlement to service connection for a right hip condition be reopened.   

Evidence of record at time of last final denial

At the time of the June 1996 RO denial, the evidence of record consisted of the Veteran's DD 214, his STRs, the Veteran's lay statements and medical records. 

The Veteran's in-service STRs reflect the Veteran's lower extremities as normal upon induction into the Marines Corps. (See April 1969 report of medical examination for enlistment purposes).  
While in service, the Veteran was treated and diagnosed with degenerative joint disease of the right hip and osteochondrosis of the right hip. (See February 1970 medical board report). The medical board report further noted the Veteran with a history of Legg-Perthes disease of the right hip prior to military service. The report additionally noted the Veteran's right hip condition being consistent with old Legg-Perthes disease which was well healed. Lastly, the report noted the Veteran with reoccurring pain to his right hip aggravated by weather and heavy exercise.

The claims folder reflects medical records instructing the Veteran to avoid heavy lifting, pushing, pulling, stooping, bending over, or participating in any active sports as they will aggravate the Veteran's right hip condition past its natural progression. (See February 1983 VA orthopedic consultation).

Evidence of record since the last final denial

The evidence received since the last final denial includes additional medical records and a medical opinion causally relating the Veteran's current right hip condition with his military service.

Old and new evidence of record considered as a whole

The Board finds that some of the additional evidence raises a possibility of substantiating the claim for entitlement to service connection for a right hip condition. In this regard, the Board is mindful of the low threshold for reopening a previously denied claim.  Shade, 24 Vet. App. at 110.

The September 2011 medical opinion was not within the claims file at the time of the June 1996 RO decision. The medical opinion goes to the basis of the Veteran's claim for entitlement to service connection for a right hip condition. Thus, the Board finds the September 2011 medical opinion to be new and material.

Accordingly, the Board concludes that evidence has been received which is new and material, and the claim for service connection for right hip condition, is reopened.  
Right Hip 

Having reopened the Veteran's claim, the Board must now determine whether the reopened claim of entitlement to service connection for a right hip condition may be granted on the merits, de novo. 

The Veteran contends that service connection for right hip condition is warranted.

An essential element of a claim for service connection is evidence of a current disability. The claims folder reveals that the Veteran has been diagnosed with degenerative joint disease and Legg-Perthes disease of the right hip. (See February 1970 medical board report and April 2011 VA medical examination). Based on the medical evidence provided, the Board finds that the Veteran has met an essential element of having a disability for VA purposes.

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. Here, the claims folder reflects the Veteran was diagnosed in service with degenerative joint disease and Legg-Perthes disease of the right hip. The Veteran has stated that his right hip condition was aggravated by heavy lifting and exercise during service. (See February 2014 statement in support of claim). The medical board report reflects the Veteran's right hip condition was aggravated by heavy exercises. The Board finds that based on the above evidence, the Veteran's statements that he experienced pain to his right hip while carrying heavy equipment and exercising is consistent with the circumstances of the Veteran's service. 38 U.S.C.A. § 1154(a) (West 2014).As such, the Board finds that an element of a service connection claim, injury in service, has been met.

The Board noted that the Veteran has been denied entitlement to service connection  for a right hip condition on the basis that the condition pre-existed his military service. Generally, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except where clear and unmistakable evidence demonstrates that the injury or disease existed prior and was not aggravated by service. 38 C.F.R. § 3.304(b) (2014). As noted above, the Veteran's Legg-Perthes disease of the right hip was not noted upon entry into the Marine Corps. Furthermore, the claims folder does not consist of clear and unmistakable evidence demonstrating that the injury or disease existed prior and was not aggravated by service. Instead, the February 1970 medical board report notes heavy exercising as aggravating the Veteran's condition. Based on the above, the Board finds that the Veteran was sound upon active duty entrance.

Generally, a third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms. In a September 2011 VA medical opinion, the examiner opined that is as likely as not, that the Veteran's physical activities during service contributed to the elevation/progression of the Veteran's current degenerative joint disease of the right hip. 

The Board acknowledges the April 2011 VA medical examination, in which the examiner opined that the Veteran's right hip condition is less likely as not permanently aggravated by his military service. The examiner's opinion was based merely on the lack of continuity of care in relation to the Veteran's right hip. The examiner failed to discuss the impact heavy lifting and exercises associated with military service had on the Veteran's right hip. Thus, the Board finds the April 2011 VA medical opinion to be of no probative value.

In light of the Veteran's confirmed in-service incurrence, the objective clinical medical evidence, and his credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for a right hip condition and will resolve reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). All the elements necessary for establishing service connection are met and the Veteran's claim for service connection for a right hip condition is granted.



ORDER

New and material evidence has been received to reopen a previously denied claim of service connection for a right hip condition and, to that extent, the claim is granted.

Entitlement to service connection for DJD of the right hip is granted.


REMAND

The Board regrets further delay in this case, but finds that a remand is required to satisfy VA's duty to assist. The claims file includes a April 2011 medical opinion, in which the clinician opined that it is less likely as not that the Veteran's current lumbar spine condition is associated with his military service with his right hip condition. For the reasons mentioned above, the Board finds the April 2011 VA examination to be of no probative value. When a VA medical opinion is provided to the Board; that opinion must support its conclusion with an analysis that the Board can consider and weigh. See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). As such, the Board finds the opinion to be inadequate and must remand for a supplemental examination and opinion discussing in regard to the Veteran's lumbar spine condition. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination in regard to entitlement to service connection for a lumbar spine condition, to include as secondary to his service-connected right hip condition. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. The examiner is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's lumbar spine condition is related to, or aggravated by, his military service, or is proximately due to or chronically worsened by his service connected DJD of the right hip. Any opinion should include a complete rationale. 

2. After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


